         Case 2:18-cv-00153-KS-MTP Document 42 Filed 10/26/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    EASTERN DIVISION


JOHN DOE                                                                                               PLAINTIFF

V.                                                             CIVIL ACTION NO. 2:18-CV-153-KS-MTP

THE UNIVERSITY OF SOUTHERN
MISSISSIPPI, et al.                                                                                DEFENDANTS



                                                      ORDER

         This cause is before the Court on the Plaintiff John Doe’s Motion for Second Temporary

Restraining order and Injunctive relief [40] filed on October 25, 2018. 1 Defendants have not

responded in writing, but a brief hearing on the motion was heard on October 26, 2018. Having

reviewed the motion and heard from counsel, and otherwise being duly advised in the premises,

for the reasons set forth below, the motion for a temporary restraining order will be denied. The

Court reserves ruling on the Motion for Injunctive Relief until such time as the issues have been

fully briefed.

         Temporary Restraining Order

         Federal Rule of Civil Procedure 65 provides the procedures for both injunctions and

TROs. Plaintiff seeks a TRO without notice pursuant to Rule 65(b)(1), which provides that a

temporary restraining order may be issued without notice to the adverse party only if:

         (A)     specific facts in an affidavit or a verified complaint clearly show that immediate
         and irreparable injury, loss, or damages will result to the movant before the adverse party
         can be heard in opposition; and


1 Plaintiff seeks the present temporary restraining order and requests a later hearing on a preliminary injunction.
[40] at p.3.



                                                           1
       Case 2:18-cv-00153-KS-MTP Document 42 Filed 10/26/18 Page 2 of 2



       (B)    the movant’s attorney certifies in writing any efforts made to give notice and the
       reasons why it should not be required.

The Court finds that neither element has been met. The rehearing on the misconduct allegations

has been set for November 21, 2018, which is enough time hence to allow the Court to rule on

the proposed procedure, and thus, there is no imminent risk of harm, calling for the entry of a

temporary restraining order. Accordingly, the motion, in so far as it seeks a temporary restraining

order, is denied.

       Preliminary Injunction

       The Court reserves its ruling as to any further preliminary injunctive relief until such time

as both parties have been heard. The Defendants shall file a response on or before November 8,

2018. Plaintiff may file a reply by November 15, 2018. The Court will then endeavor to issue its

ruling sufficiently in advance of the disciplinary rehearing.

       SO ORDERED AND ADJUDGED this 26th day of October, 2018.


                                                      /s/ Keith Starrett ________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
